DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/14/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to the amendment filed 4/14/2020. 

Status of Claims
Claims 1, 8, 11-12, 17, 27, 29-34, 36-43 are pending; of which claims 1, 8, 11-12, 17, 27, 29-34, 36-43 are allowed.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Mani Adeli, Reg. No. 39,585 on 3/12/2021.
	
The application has been amended as follows:

Claim 1. (currently amended) A method of providing encryption services on a computer which executes a plurality of software machines including first and second machines, the method comprising:[[;]] 
at a module executing on the computer separately from the first and second machines: 
receiving contextual information about a dynamically detected event that relates to the first machine from an introspection agent installed on the first machine
based on the received contextual information, dynamically adding the second machine as a member of an encryption group that comprises a set of machines that transmit unencrypted data messages that need to be encrypted; 
based on the addition of the second machine to the encryption group, generating an encryption rule to specify that unencrypted data messages transmitted by the second machine to a machine operating outside of the computer have to be encrypted[[,]]; and 
providing the encryption rule to an encryptor executing on the computer separately from the first and second machines so that, based on the generated rule, the encryptor encrypts unencrypted data messages transmitted by the second machine before the data messages are transmitted out of the computer, 


Claim 17. (currently amended) A non-transitory machine readable medium storing a program for providing encryption services on a computer which executes a plurality of software machines including first and second machines, the program comprising sets of instructions for: 
at a module executing on the computer separately from the first and second machines: 
receiving contextual information about a dynamically detected event that relates to the first machine from an introspection agent installed on the first machine
based on the received contextual information, dynamically adding the second machine as a member of an encryption group that comprises a set of machines that transmit unencrypted data messages that need to be encrypted; 
based on the addition of the second machine to the encryption group, generating an encryption rule to specify that unencrypted data messages transmitted by the second machine to a machine operating outside of the computer have to be encrypted[[,]]; and 
providing the encryption rule to an encryptor executing on the computer separately from the first and second machines so that based on the generated rule, the encryptor encrypts unencrypted data messages transmitted by the second machine before the data messages are transmitted out of the computer, 
wherein before adding the second machine to the encryption group, no encryption rule enforced outside of the second machine specified that unencrypted data messages transmitted by the second machine to the machine operating outside of the computer had to be encrypted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant argues, page 7, paragraph 5-page 8 paragraph 1, that the Baliga reference, cited as teaching receiving contextual information from a first machine and adding a second machine to an encryption group, teaches that the first and second machines are separate devices not executing on a host computer also comprising a module that receives the contextual information.  Examiner finds this argument persuasive.
None of the prior arts of record individually or in combination explicitly teach or fairly suggest each and every claimed limitation of the current invention as amended by the applicant, especially the limitations of “on a computer which executes a plurality of software machines including first and second machines… at a module executing on the computer separately from the first and second machines: receiving contextual information about a dynamically detected event that relates to the first machine from an introspection agent installed on the first machine; based on the received contextual information, dynamically adding the second machine as a member of an encryption group that comprises a set of machines that transmit unencrypted data messages that need to be encrypted”, as in claim 1, as well as corresponding subject matter in claim 17.
The nearest prior art of record, Chopra et al (PGPUB 2014/0226820), teaches providing encryption services on a computer which executes a plurality of machines including first and second machines (paragraph 13, 16), based on addition of the second machine to an encryption group, generating an encryption rule to specify that unencrypted data messages transmitted by the second machine to a machine operating outside the computer have to be encrypted (paragraph 13, 17, 19, 42, 45-46, wherein “secure wire” construct is created to add virtual machines to encryption groups for transmitting messages to physical devices), and providing the encryption rule to an encryptor executing 
However, Chopra does not explicitly teach nor fairly suggest, at a module executing on the computer separately from the first and second machines: receiving contextual information about a dynamically detected event that relates to the first machine from an introspection agent installed on the first machine, and based on the received contextual information, dynamically adding the second machine as a member of an encryption group.
Baliga et al (PGPUB 2012/0331545) teaches receiving contextual information about a dynamically detected event that relates to a first physical machine from an introspection agent installed on the first machine (paragraph 18, 38-40, 108-112, determining problematic communications within wireless network by matching communications to security event profile, which are then broadcast to security processor), and based on the received contextual information, dynamically adding a second physical machine as a member of a VPN group (paragraph 32, 41).
However, Baliga does not explicitly teach nor fairly suggest that the first and second machines are software machines executing on a single computer, nor a module executing on the computer separately from the first and second machines which receives the contextual information, nor that the VPN group is explicitly an encryption group.
Bhalerao et al (PGPUB 2015/0150073) teaches that a VPN group is an encryption group (paragraph 13-14). 
However, Bhalerao does not explicitly teach nor fairly suggest that first and second machines are software machines executing on a single computer, nor a module executing on the computer .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491